Name: Council Regulation (Euratom, ECSC, EEC) No 2258/90 of 27 July 1990 correcting the remuneration and pensions of officials and other servants of the European Communities and adjusting the weightings applied thereto
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  economic analysis;  labour market
 Date Published: nan

 2. 8 . 90 Official Journal of the European Communities No L 204/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EURATOM, ECSC, EEC No 2258/90 of 27 July 1990 correcting the remuneration and pensions of officials and other servants of the European Communities and adjusting the weightings applied thereto THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Protocol on the privileges and immunities of the European Communities, and in particular Article 13 thereof, Having regard to the Staff Regulations of officials and the Conditions of Employment of other servants of the European Communities laid down by Council Regulation (EEC, Euratom, ECSC) No 259/68 ('), as last amended by Regulation (EEC, Euratom, ECSC) No 3728/89 (2), and in particular Articles 63, §4, 65 and 82 of the Staff Regulations and the first paragraph of Article 20 and Article 64 of the Conditions of Employment, Having regard to Council Decision 8 1 / 1 061 /Euratom, ECSC, EEC of 15 December 1981 amending the method of adjusting the remuneration of officials and other servants of the Communities ^), as last amended by Decision 87/530/Euratom, ECSC, EEC (4), Having regard to the proposal from the Commission, Whereas Regulation (EEC, Euratom, ECSC) No 3728/89 did not take account of the actual increase in remuneration in the French , Italian, Luxembourg and Dutch civil services ; whereas the figures for these increases are now available ; whereas the amounts laid down by Regulation (EEC, Euratom, ECSC) No 3728/89 should therefore be corrected ; Whereas, since the cost of living increased substantially in certain countries in which officials and other servants of the Communities were employed in the second half of 1989 ; whereas the weightings applicable to the remuneration and pensions of officials and other servants pursuant to Regulation (EEC, Euratom, ECSC) No 3728/89 should be adjusted with effect from 1 January 1990, or from 16 November 1989 in countries where the increase in the cost of living has been particularly high, HAS ADOPTED THIS REGULATION : Article 1 With effect from 1 July 1989 : (a) the table of basic monthly salaries in Article 66 of the Staff Regulations shall be replaced by the following : (') OJ No L 56, 4 . 3 . 1968 , p. 1 . (2) OJ No L 364, 14. 12 . 1989, p. 1 . 0 OJ No L 386, 31 . 12 . 1981 , p. 6 . (4) OJ No L 307, 29 . 10 . 1987, p . 40. No L 204/2 Official Journal of the European Communities 2. 8 . 90 Grodes Step 1 2 3 4 5 6 7 8 A 1 350 982 369 628 388 274 406 920 425 566 444 212 A 2 311 470 329 262 347 054 364 846 382 638 400 430 I A 3 / LA 3 257 955 273 517 289 079 304 641 320 203 335 765 351 327 366 889 A 4 / LA 4 216710 228 856 241 002 253 148 265 294 277 440 289 586 301 732 A 5 / LA 5 178 668 189 252 199 836 210 420 221 004 231 588 242 172 252 756 A 6 / LA 6 154 397 162 822 171 247 179 672 188 097 196 522 204 947 213 372 A 7 / LA 7 132 906 139 519 146 132 152 745 159 358 165 971 I A 8 / LA 8 117 546 122 283 B 1 154 397 162 822 171247 179 672 188 097 196 522 204 947 213 372 B 2 133 777 140 048 146 319 152 590 158 861 165 132 171 403 177 674 B 3 112211 117 426 122 641 127 856 133 071 138 286 143 501 148 716 B 4 97050 101 573 106 096 110 619 115 142 119 665 124 188 128 711 B 5 86 751 90 412 94 073 97 734 \ I C 1 98 992 102 982 106 972 110 962 114 952 118 942 122 932 126 922 C 2 86 101 89 759 93 417 97 075 100 733 104391 108 049 1 1 1 707 C 3 80 319 83 452 86 585 89 718 92 851 95 984 99 117 102 250 C 4 72 566 75 507 78 448 81 389 84 330 87 271 90 212 93 153 C 5 66 920 69 660 72 400 75 140 \ D 1 75 621 78 928 82 235 85 542 88 849 92 156 95 463 98 770 D 2 68 957 71 892 74 827 77 762 80 697 83 632 86 567 89 502 D 3 64 180 66 926 69 672 72 418 75 164 77 910 80 656 83 402 D 4 60 512 62 993 65 474 67 955 (b)  Bfrs 5 281 shall be replaced by Bfrs 5 312 in Article 1 ( 1 ) of Annex VII to the Staff Regulations,  Bfrs 6 802 shall be replaced by Bfrs 6 842 in Article 2 ( 1 ) of Annex VII to the Staff Regulations,  Bfrs 12 150 shall be replaced by Bfrs 12 221 in the second sentence of Article 69 of the Staff Regulations and in the second subparagraph of Article 4 ( 1 ) of Annex VII thereto,  Bfrs 6 078 shall be replaced by Bfrs 6 113 in the first subparagraph of Article 3 of Annex VII to the Staff Regulations . Article 2 With effect from 1 July 1989 , the table of basic monthly salaries in Article 63 of the Conditions of Employment of other servants shall be replaced by the following : Category Group Class 1 2 3 4 I 164 786 185 200 205 614 226 028 A II 119 601 131 254 142 907 154 560 III 100 505 104 983 109 461 113 939 B IV 96 551 106 001 115 451 124 901 V 75 839 80 836 85 833 90 380 No L 204/32. 8 . 90 Official Journal of the European Communities Category Group Class 1 2 3 4 c VI 72125 76 372 80 619 84 866 VII 64 558 66 753 68 948 71 143 D VIII 58 349 61 785 65 221 68 657 IX 56 189 56 973 57 757 58 541 servants employed in the countries listed below shall be as follows : Article 3 With effect from 1 July 1989, the fixed allowance referred to in Article 4a of Annex VII to the Staff Regulations shall be :   Bfrs 3 198 per month for officials in grade C 4 or C 5,  Bfrs 4 888 per month for officials in grade C 1 , C 2 or C 3 . Belgium 100,0, Denmark 129,2, Germany (except Berlin) 99,3, Berlin 109,0, France 109,9 , Greece 78,2, Ireland 95,8 , Italy (except Varese) 104,8, Varese 106,8 , Luxembourg 100,0, Netherlands 88,7, United Kingdom (except Culham) 103,9, Culham 99,3, Spain 103,5, Portugal 83,1 . Article 4 Pensions for which entitlement has accrued by 1 July 1989 shall be calculated from that date by reference to the table of basic monthly salaries laid down in Article 66 of the Staff Regulations, as amended by Article 1 (a) of this Regulation . 3 . The weightings applicable to pensions shall be determined in accordance with Article 82 ( 1 ) of the Staff Regulations. Article 5 1 . With effect from 15 May 1989 , the weighting applicable to the remuneration of officials and other servants employed in the country listed below shall be as follows : Article 6 Greece 87,1 With effect from 1 July 1989, the table in Article 10 ( 1 ) of Annex VII to the Staff Regulations shall be replaced by the following : 2. With effect from 1 July 1989, the weightings applicable to the remuneration of officials and other Entitled to household allowance Not entitled to household allowance 1st to 15th day from 1 6th day 1st to 15th day from 16th day Bfrs per calendar day A 1 to A 3 and LA 3 2 071 976 1 424 817 A 4 to A 8 and LA 4 to LA 8 and category B 2 010 911 1 364 712  Other grades 1 824 849 1 175 586 No L 204/4 Official Journal of the European Communities 2. 8 . 90 Greece 86,9 . 2. With effect from 1 January 1990, the weightings applicable to the remuneration of officials and other servants employed in the countries listed below shall be as follows : 109,2, 110 ,0 , 88 , 1 , 106,8 , 102 , 1 . Spain Italy (Varese) Portugal ' United Kingdom (except Culham) Culham Article 7 With effect from 1 July 1989, the allowances for shiftwork laid down in Article 1 of Council Regulation (ECSC, EEC, Euratom) No 300/76 ('), as last amended by Regulation (Euratom, ECSC, EEC) No 1307/87 (2) shall be fixed at Bfrs 9 241 , Bfrs 13 948 , Bfrs 15 248 and Bfrs 20 791 . Article 8 With effect from 1 July 1989, the amounts shown in Article 4 of Regulation (EEC, Euratom, ECSC) No 260/68 (3) shall be subject to a weighting of 3,306802 . Article 9 1 . With effect from 16 November 1989, the weighting applicable to the remuneration of officials and other servants employed in the country referred to below shall be as follows : 3 . The weightings applicable to pensions shall be determined in accordance with Article 82 ( 1 ) of the Staff Regulations. Article 10 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1990 . For the Council The President E. RUBBI (') OJ No L.38 , 13 . 2. 1976, p. 1 . (2) OJ No L 124, 13 . 5 . 1987, p. 6 . O OJ No L 56, 4. 3 . 1968, p. 8 .